PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/241,526
Filing Date: 18 Apr 2014
Appellant(s): Frey, Nicolas



__________________
Carlo J. Spagnolo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 21, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 10, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1.	Appellant’s Remarks: Appellant asserts, with regard to Claim 34, that Sartor’s flanged member (i.e. the alleged reinforcement part) does not have an articulation axis that is fixed and stationary relative to the sole. Stating that the Examiner did not identify any axis and that Sartor is silent with respect to the structure and/or function of the flanged member. Thus, there is no explicit disclosure in Sartor of the flanged member being “articulated on a second axis” and, that the axis is not “fixed and stationary relative to the sole of the exogenous shell” as the inner boot can be removed from the shell.
Examiner’s Response: Examiner respectfully disagrees and notes the Office Action filed 08/10/2020 unmistakably stated on Page 3 that Sartor teaches “a second axis (i.e. where the reinforcement part is attached to 21 is an axis inasmuch as has been claimed by Applicant)”. Therefore, Appellant’s argument that Examiner did not identify any axis is not accurate. Appellant’s argument that Sartor is silent with respect to the structure and/or function of the flanged member is misleading, as Sartor clearly shows in Fig.1-3 how the flange is articulated on the axis and discusses this articulation in Col.3, lines 21-28; i.e. pressing the flange inward toward the inner boot and releasing the flange to return to its original position. Further, Sartor shows in Fig.1, that when the inner boot is placed in the shell for use, the second axis is “fixed and stationary relative to the sole of the exogenous shell”, as the inner boot is in a fixed and stationary position. For all these reasons, the Board should uphold the rejection.


2.	Appellant’s Remarks: Appellant asserts, with regard to Claim 33, that the combination of the transverse ribs and the additional rib 9 of Annovi does not yield "a continuous inner relief pattern constituted by longitudinally-extending ribs separated by longitudinally-extending grooves extending continuously along an entire length of the sole". Stating that the transverse ribs of Annovi do not extend completely to the heel, nor does rib 9 extend completely from the heel of the sole toward the transverse ribs; rather, a gap is formed between. The ribs of Annovi do not extend continuously along an entire length of the sole because Annovi’s transverse ribs and rib 9 are interrupted by a gap, which is not “continuous”, i.e. marked by uninterrupted extension in space, time, or sequence. Further arguing that Hickmann also fails to cure this deficiency, and does not disclose "a continuous inner relief pattern constituted by longitudinally-extending ribs separated by longitudinally-extending groves extending continuously along an entire length of the sole." Stating that one of skill in the art looking to modify Annovi would not disregard the importance of Hickmann’s transversely oriented serrations and the technical advantage they provide.
Examiner’s Response: Examiner respectfully disagrees. Appellant’s argument that the transverse ribs of Annovi do not extend completely to the heel, nor does rib 9 extend completely from the heel of the sole toward the transverse ribs because a gap is formed between is not found persuasive and is misleading because what Appellant refers to as a “gap” between the transverse ribs and rib 9 is in fact a groove as expressly shown in Fig.1 and clarified by the annotated Fig.1 below. Annovi clearly teaches the transverse ribs and rib 9 are separated by grooves and, those ribs and grooves extend continuously along an entire length of the sole from the toe to the heel of the sole; which is “a continuous inner relief pattern constituted by ribs and grooves extending continuously along an entire length of the sole” inasmuch as has been claimed by Appellant. Also, Hickmann was only used in the rejection to teach that longitudinally-extending ribs separated by longitudinally-extending grooves are known in the art as a desired orientation for securing an inner boot within a boot shell. Therefore, Appellant’s argument that one of skill in the art looking to modify Annovi would not disregard the importance of Hickmann’s transversely oriented serrations and the technical advantage they provide is not found persuasive, as Annovi clearly discloses the claimed pattern of ribs and grooves extending the full length of the sole and Hickmann teaches such ribs and grooves can be longitudinally oriented. For all these reasons, the Board should uphold the rejection.


    PNG
    media_image2.png
    330
    623
    media_image2.png
    Greyscale


3.	Appellant’s Remarks: Appellant asserts, with regard to Claim 35, one of skill in the art would not understand Olivieri's front part 3 to be a rear part of the upper, because Olivieri explicitly calls ‘3’ a “front part”. Further arguing, that pending claims must be given their broadest reasonable interpretation consistent with the specification, and the Examiner disregards the explicit terminology set out in Olivieri in an attempt to read on the claimed forward and rear parts of the upper. For these reasons, the interpretation of Olivieri is improper and not reasonable.
Examiner’s Response: Examiner respectfully disagrees. The cited “rear part” 3 of Olivieri is indeed a rear part in that it is disposed rear (i.e. behind) of the forward part 5. The recitation of “rear part” in the claim is broad, with no further defining limitations, and can be broadly interpreted. Additionally, simply because Olivieri calls ‘3’ a “front part” does not negate the fact that ‘3’ meets the limitations of the claim as a “rear part”. Therefore, the interpretation of Olivieri is proper and reasonable. For all these reasons, the Board should uphold the rejection.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MEGAN E LYNCH/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732      

                                                                                                                                                                                                  /JULIE K BROCKETTI/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.